                 Case 3:16-cv-00791-L Document 93 Filed 10/17/18                                                               Page 1 of 2 PageID 2096
$2        5HY  %LOO RI &RVWV  7;1'


                                                81,7(' 67$7(6 ',675,&7 &2857
                                                                                            IRU WKH
                                                                       Northern 'LVWULFW
                                                                    BBBBBBBBBB  District RI
                                                                                         of BBBBBBBBBB
                                                                                            Texas
                             CLINTON MEAD                                                       
                                                                                                
                                          Y                                                             &DVH 1R 3:16-CV-791-L
       LATTIMORE MATERIALS CORPORATION.                                                         
                                                                                                

                                                                                 BILL OF COSTS
-XGJPHQW KDYLQJ EHHQ HQWHUHG LQ WKH DERYH HQWLWOHG DFWLRQ RQ                                        08/14/2018                   DJDLQVW         Plaintiff Clinton Mead                 
                                                                                                           'DWH
WKH &OHUN LV UHTXHVWHG WR WD[ WKH IROORZLQJ DV FRVWV

)HHV RI WKH &OHUN                                                                  

)HHV IRU VHUYLFH RI VXPPRQV DQG VXESRHQD                                              
)HHV IRU SULQWHG RU HOHFWURQLFDOO\ UHFRUGHG WUDQVFULSWV QHFHVVDULO\ REWDLQHG IRU XVH LQ WKH FDVH                                                                     2,600.00

)HHV DQG GLVEXUVHPHQWV IRU SULQWLQJ                                                    
)HHV IRU ZLWQHVVHV LWHPL]H RQ SDJH WZR                                                                                    809.58

)HHV IRU H[HPSOLILFDWLRQ DQG WKH FRVWV RI PDNLQJ FRSLHV RI DQ\ PDWHULDOV ZKHUH WKH FRSLHV DUH
QHFHVVDULO\ REWDLQHG IRU XVH LQ WKH FDVH                                                                                       75.53

'RFNHW IHHV XQGHU  86&                                                                                            20.00

&RVWV DV VKRZQ RQ 0DQGDWH RI &RXUW RI $SSHDOV                                          
&RPSHQVDWLRQ RI FRXUWDSSRLQWHG H[SHUWV                                               
&RPSHQVDWLRQ RI LQWHUSUHWHUV DQG FRVWV RI VSHFLDO LQWHUSUHWDWLRQ VHUYLFHV XQGHU  86&      


                                                                                                                                              727$/                        3,505.11

63(&,$/ 127( $WWDFK WR \RXU ELOO DQ LWHPL]DWLRQ DQG GRFXPHQWDWLRQ IRU UHTXHVWHG FRVWV LQ DOO FDWHJRULHV

                                                                                       Declaration
          , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKH IRUHJRLQJ FRVWV DUH FRUUHFW DQG ZHUH QHFHVVDULO\ LQFXUUHG LQ WKLV DFWLRQ DQG WKDW WKH
VHUYLFHV IRU ZKLFK IHHV KDYH EHHQ FKDUJHG ZHUH DFWXDOO\ DQG QHFHVVDULO\ SHUIRUPHG $ FRS\ RI WKLV ELOO KDV EHHQ VHUYHG RQ DOO SDUWLHV
LQ WKH IROORZLQJ PDQQHU
        ✔
        u           (OHFWURQLF VHUYLFH                                    u        )LUVW FODVV PDLO SRVWDJH SUHSDLG
         u          2WKHU
             V $WWRUQH\              Terrence J. Miglio
                          1DPH RI $WWRUQH\ Terrence J. Miglio
)RU                                    Defendant Lattimore Materials Corporation                                                                   'DWH          08/27/2018
                                                             1DPH RI &ODLPLQJ 3DUW\

                                                                                  Taxation of Costs
&RVWV DUH WD[HG LQ WKH DPRXQW RI                                                           $3,505.11                                                    DQG LQFOXGHG LQ WKH MXGJPHQW

                        Clerk of Court                                            %\                         s/ N. Taylor                                         10/17/2018
                           &OHUN RI &RXUW                                                                       'HSXW\ &OHUN                                            'DWH
$2  5HY Case
              %LOO RI &RVWV - TXND
                     3:16-cv-00791-L             Document 93 Filed 10/17/18                       Page 2 of 2 PageID 2097
                                     81,7(' 67$7(6 ',675,&7 &2857
                                    Witness Fees (computation, cf. 28 U.S.C. 1821 for statutory fees)
                                                                     $77(1'$1&(          68%6,67(1&(            0,/($*(
                                                                                                                                       7RWDO &RVW
          1$0(  &,7< $1' 67$7( 2) 5(6,'(1&(                                   7RWDO               7RWDO                7RWDO         (DFK :LWQHVV
                                                                     'D\V      &RVW      'D\V      &RVW       0LOHV     &RVW
Dr. Richard Taylor
                                                                         1    40.00          1     676.20       60     32.70                $748.90


Dr. Kenneth Holcombe
                                                                         1    40.00          1     10.00        20     10.68                 $60.68



                                                                                                                                               $0.00



                                                                                                                                               $0.00



                                                                                                                                               $0.00


                                                                                                                                               $0.00


                                                                                                                   TOTAL                    $809.58


                                                                      NOTICE

  Section 1924, Title 28, U.S. Code (effective September 1, 1948) provides:
  ³6HF  9HULILFDWLRQ RI ELOO RI FRVWV´
      ³%HIRUH DQ\ ELOO RI FRVWV LV WD[HG WKH SDUW\FODLPLQJ DQ\ LWHP RI FRVW RU GLVEXUVHPHQW VKDOO DWWDFK WKHUHWR DQ DIILGDYLW PDGH E\ KLPVHOI RU E\
  KLV GXO\ DXWKRUL]HG DWWRUQH\ RU DJHQW KDYLQJ NQRZOHGJH RI WKH IDFWV WKDW VXFK LWHP LV FRUUHFW DQG KDV EHHQ QHFHVVDULO\ LQFXUUHG LQ WKH FDVH DQG
  WKDW WKH VHUYLFHV IRU ZKLFK IHHV KDYH EHHQ FKDUJHG ZHUH DFWXDOO\ DQG QHFHVVDULO\ SHUIRUPHG´

  See also Section 1920 of Title 28, which reads in part as follows:
      ³$ ELOO RI FRVWV VKDOO EH ILOHG LQ WKH FDVH DQG XSRQ DOORZDQFH LQFOXGHG LQ WKH MXGJPHQW RU GHFUHH´

  The Federal Rules of Civil Procedure contain the following provisions:
  RULE 54(d)(1)
  &RVWV 2WKHU WKDQ $WWRUQH\V¶ )HHV
      8QOHVV D IHGHUDO VWDWXWH WKHVH UXOHV RU D FRXUW RUGHU SURYLGHV RWKHUZLVH FRVW V ² RWKHU WKDQ DWWRUQH\
V IHHV ² VKRXOG EH DOOR ZHG WR WKH
  SUHYDLOLQJ SDUW\ %XW FRVWV DJDLQVW WKH 8QLWHG 6WDWHV LWV RIILFHUV DQG LWV DJHQFLHV PD\ EH LPSRVHG RQO\ WR WKH H[WHQW DOORZHG E\ ODZ 7KH FOHUN
  PD\ WD[ FRVWV RQ  GD\
V QRWLFH 2Q PRWLRQ VHUYHG ZLWKLQ WKH QH[W  GD\V WKH FRXUW PD\ UHYLHZ WKH FOHUN
V DFWLRQ.

  RULE 6
  G $GGLWLRQDO 7LPH $IWHU &HUWDLQ .LQGV RI 6HUYLFH

      :KHQ D SDUW\ PD\ RU PXVW DFW ZLWKLQ D VSHFLILHG WLPH DIWHU VHUYLFH DQG VHUYLFH LV PDGH XQGHU 5XOHE& ' ( RU )  GD\V DUH
  DGGHG DIWHU WKH SHULRG ZRXOG RWKHUZLVH H[SLUH XQGHU 5XOH D
  RULE 58(e)
  &RVW RU )HH $ZDUGV
       2UGLQDULO\ WKH HQWU\ RI MXGJPHQW PD\ QRW EH GHOD\HG QRU WKH WLPH IRU DSSHDO H[WHQGHG LQ RUGHU WR WD[ FRVWV RU DZDUG IHHV %XW LI D
  WLPHO\ PRWLRQ IRU DWWRUQH\
V IHHV LV PDGH XQGHU 5XOH G WKH FRXUW PD\ DFW EHIRUH D QRWLFH RI DSSHDO KDV EHHQ ILOHG DQG EHFRPH
  HIIHFWLYH WR RUGHU WKDW WKH PRWLRQ KDYH WKH VDPH HIIHFW XQGHU )HGHUDO 5XOH RI $SSHOODWH 3URFHGXUH D DV D WLPHO\ PRWLRQ XQGHU 5XOH 
